Citation Nr: 1705392	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  06-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, unspecified, and anxiety. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 through May 1956.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that rating decision, the RO denied entitlement to service connection for a cognitive disorder, not otherwise specified (NOS); depression unspecified (claimed as memory loss and psychological condition) due to head injury.  

This matter was previously before the Board in November 2009, May 2011, and May 2012, at which times it was remanded for further development.  In its May 2011 decision, the Board granted entitlement to service connection for cognitive disorder, NOS (claimed as memory loss) due to head injury.  In a rating decision dated June 2011, the RO effectuated the Board's grant; however the RO characterized the grant of service connection as being for "cognitive disorder, NOS; depression unspecified."  In a subsequent review of the rating decision, the Board reflected that the Veteran was not evaluated for depression, but rather residuals of his TBI under the criteria for evaluating brain disease due to trauma.  As such, in May 2012, the Board found that the claim for service connection a psychiatric disability remained pending and again remanded the claim for further development.

In January 2013, the Board denied the Veteran's claim for service connection for a psychiatric disability.  As basis for the denial, the Board concluded that the evidence of record did not show that the Veteran had a separate psychiatric disorder in addition to his service-connected cognitive disorder, NOS.

The Veteran subsequently appealed the matter to the United States Court of Appeals for Veteran's Claims (Court).  In an October 2013 Joint Motion for Remand, counsel for the Veteran and for the VA Secretary (the parties) argued that, despite evidence showing psychiatric diagnoses of depression in June 2005, anxiety disorder in September 2005, and dysthymia in March 2007, the Board failed to consider adequately whether the Veteran had a verifiable psychiatric condition at the time that his claim for benefits was filed in August 2005.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability element for service connection is met when a claimant has a disability at the time that a claim for VA disability compensation is filed, or, during the pendency of that claim, even where the disability in question resolves prior to the Secretary's adjudication).  Also, the parties argued that the Board's determination that "diagnoses of depression, anxiety, and dysthymic disorder are isolated and not sustained by the other treatment records" and hence, "they do not provide persuasive evidence of a chronic psychiatric disability," was inadequate reasoning given the Veteran's documented complaints of depression and anxiety from 2005 through 2010.  Toward that end, the parties noted that the Board failed to provide adequate explanation as to why the psychiatric diagnoses in June 2005, September 2005, and May 2007 are "isolated."  The Joint Motion for Remand was granted by the Court in a November 2013 order.

This matter was remanded subsequently by the Board in April 2014, March 2015, November 2015, and May 2016 for additional development.  In the most recent May 2016 remand, the Board determined that the opinions and rationale expressed in a December 2015 VA mental health examination addendum were deficient. Accordingly, the Board directed that the claims file be forwarded to a new VA examiner and that he or she conduct a new VA examination and provide new opinions and supporting rationale.  The Agency of Original Jurisdiction (AOJ) has undertaken efforts to comply with the Board's remand instructions and the matter now returns to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that a psychiatric disability, to include anxiety and depression, was initially manifested during, or is otherwise etiologically related to, the Veteran's active service. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disability, to include anxiety and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by letters in August 2005 and November 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  

The Board notes that the Veteran's service treatment records (STRs) are only partially available and many were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded many VA examinations, and the Board found many of these previous examinations insufficient.  The most recent VA examination was conducted in July 2016.  This examination adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This examination, along with the remaining evidence of record, contains sufficient findings to decide the Veteran's claim.   

The agency of original jurisdiction (AOJ) substantially complied with the May 2016 remand orders, namely to obtain a new VA examination from a different VA examiner, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.


II.  Service Connection

The Veteran seeks service connection for a psychiatric disability, to include depression, unspecified, and anxiety, due to a head injury. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis of record is negative.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469   (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Background

As mentioned above, the Veteran's STRs are only partially available.  The STRs that are available come from the Hamilton USAF Hospital dated in 1955.  These records reflect that the Veteran was treated in March 1955 for injuries to his shoulder and face stemming from a fight.  The notes also indicate that the Veteran was unable to recall what happened to him at the time of admission and he appeared intoxicated.  A treatment note from the next day records that the Veteran was "very stuporous" and confused.  Imaging of the Veteran's skull and shoulder from March 1955 was normal.  Later in the same month, it was recorded that the Veteran was doing well.  

A lay statement dated January 2003 reports that the Veteran gets along well in his community.  Another statement from the same month states that the Veteran works hard and has strong character.  A statement from May 2003 notes that the Veteran is an asset to his family and community, and helps his neighbors.  This statement noted that the Veteran does not have problems with people.   

During a hearing at the RO in May 2003, the Veteran provided additional detail as to the circumstances of his service.  He stated that he was married during his service, but his marriage started to dissolve, causing him to go absent without leave (AWOL).  When he returned to his duty station he was given the choice of a discharge or "bagging groceries" at the commissary.  The Veteran chose to accept a discharge and worked as a paint contractor before getting a job as machinist that lasted 18 years.  The Veteran's ex-wife testified that the Veteran was a good person and helped people in his community.  The Veteran denied any legal trouble since his service.

The Veteran had a neuropsychology consultation in June 2005.  At this consultation, he reported that he sustained a traumatic brain injury (TBI) in service when he was hit from behind in the head while leaving a bar.  He reported that he had been told he was kicked in the head and that he was in the hospital for a week before returning to his duty station.  The Veteran stated that he subsequently "had a lot of problems."  The Veteran also reported being in a motor vehicle accident a week or two later that resulted in loss of consciousness.  However, the Veteran told the psychologist that he was charged with being absent without leave due to not being able to return to his base after the accident and blamed his discharge on this incident.  As for his psychiatric history, the Veteran reported being treated for depression twelve to 14 years earlier when he thought he had lung cancer.  The Veteran described his mood as, "not too bad," although he acknowledged being under a lot of stress.  The psychologist diagnosed the Veteran with cognitive disorder, NOS, and depression, unspecified.  

Treatment notes from September 2005 indicate that the Veteran was seen for an individual therapy session.  The Veteran felt that he was not in need of therapy and mentioned improvement in his social situation.  The psychologist diagnosed the Veteran with anxiety disorder, NOS, and cognitive disorder, NOS.  

A statement from the Veteran's brother, received in October 2006, confirmed that the Veteran was attacked during service and ended up in the hospital.  The Veteran's brother noted that the Veteran was also involved in a motor vehicle accident and appeared confused shortly afterwards.  

The Veteran was provided a VA examination in March 2007 by Dr. A.S.L.  At this VA examination he reported that he had not been drinking before his in-service assault, but the VA examiner noted that service treatment records indicate that he was intoxicated.  The Veteran also reported that he was drinking before the subsequent car accident, but not over the legal limit.  The VA examiner noted that the Veteran started seeing a mental health professional in 2006 and was taking an anti-depressant.  The Veteran reported that he had numerous problems with anxiety and gasping for breath since his in-service fight.  The Veteran also reported that he had problems learning new things and his in-service TBI.  The Veteran's wife explained that she often had to repeat thing because the Veteran had a poor memory.  The VA examiner diagnosed the Veteran with cognitive disorder, NOS, and dysthymic disorder.  

In March 2010, the Veteran was provided another examination by a VA psychologist, Dr. J.N.O.  This VA examiner noted that the Veteran's claims file was reviewed and focused on the Veteran's current functioning.  The Veteran described his mood as, "pretty good," and denied depressed mood or feelings of hopelessness.  He reported strong relationships with his children and brother.  The VA examiner opined that there were no deficiencies in the Veteran's functioning in the areas of family, work, mood, or school due to a mental disorder.  The examination resulted in an assessment of cognitive disorder, NOS, and no other psychiatric diagnosis was given.  

At a TBI examination in March 2011 by Dr. M.O., the Veteran's history of a head injury in-service was recorded.  The Veteran's history of an in-service assault and car accident were recorded.  The Veteran reported that he had been drinking before the car accident, was the driver, and was arrested after the accident.  The Veteran reported psychiatric symptoms including anxiety, depression, and probable panic attacks, which were treated with Celexa and responded to treatment.  The Veteran was diagnosed with cognitive disorder, NOS, and depression, unspecified.  The VA examiner opined that it is at least as likely as not that the Veteran's emotional and behavioral symptoms are part of a co-morbid disorder and not residual of an in-service TBI.  

Treatment notes from May 2011 reflect increasing symptoms of anxiety and depression due to financial and legal stressors.  At a May 2011 risk evaluation, the certified clinical nurse specialist recorded that the Veteran's depression and anxiety symptoms date back 20 years, while his cognitive deficits date back to his in-service TBI.  No further follow up was needed after this appointment.  

Dr. J.N.O. submitted addendum opinions in July and October 2011 that clarified that the residuals of the Veteran's in-service TBI were only a cognitive disorder, not a diagnosis of depression.  In a March 2012 report, Dr. J.N.O. clarified that the diagnosis by Dr. M.O. of depression was erroneous as the Veteran did not show signs or symptoms of depression.  He also pointed out that Dr. M.O. is a physician and he is a psychologist.  In May 2012, Dr. M.O. clarified that she is not a psychologist and does not provide psychiatric diagnoses.  She explained that her "diagnosis" of depression was merely a copy of a previous evaluation. 

The Veteran reached out to a primary care nurse at VA in June 2012 with complaints of ongoing anxiety.  The Veteran complained of increased anxiety, increased depression, and feeling overwhelmed due to psychosocial stressors.  A psychiatric evaluation follow up from July 2012 notes that the Veteran's symptoms are in good control and the Veteran reported doing better.  Treatment notes for coronary artery disease in August 2013 reflect no complaints of depression.  

A letter from the Veteran's primary physician, Dr. E.J.S., was submitted in February 2014.  In this letter Dr. E.J.S. opines that Veteran has a degree of anxiety and depression, manifest with blackouts and memory difficulties.  Dr. E.J.S. also concluded that it is entirely possible that, with two head injuries close together of sufficient magnitude, "that his case represents more likely than not, but his current psychiatric condition is related to the injury."  

Another VA examination was performed in June 2014.  The Veteran was diagnosed with mild neurocognitive disorder but no other mental disorders.  The VA examiner found the Veteran's responses to psychological testing were careful and consistent, but had to be considered invalid and not credible because the Veteran endorsed a large number of very deviant items.  The VA examiner opined that the Veteran does not warrant additional psychiatric disorder diagnoses besides neurocognitive disorder.  The VA examiner noted that the Veteran did not seek treatment for depression until long after his military service.  An addendum opinion obtained to clarify the June 2014 VA examiner's responses was obtained in December 2015, but the VA examiner merely copied portions of the June 2014 VA examination without sufficient explanation. 

A psychiatric evaluation and follow up from February 2015 notes that the Veteran has a 25 year history of depressive and anxiety symptoms.  The notes indicate that the Veteran has been stable on his medication for 23 years.  The evaluator noted that the Veteran experiences trouble with thinking, coping, shortness of breath, and heart palpitations when he is stressed.  

A final VA examination was obtained from a new VA examiner, Dr. P.S. P.H.D., in July 2016.  The VA examiner diagnosed the Veteran with mild neurocognitive disorder and unspecified anxiety disorder with intermittent depressive features.  The VA examiner noted that the Veteran was first treated for this disability in the 1990s, 40 years after his service.  The VA examiner was able to differentiate the symptoms of the Veteran's mental diagnoses, and attributed intermittent anxiety to the Veteran's anxiety disorder.  The VA examiner concluded that the Veteran's anxiety disorder also results in intermittent problems making decisions when anxious or stressed.  The Veteran reported that he worked as a machinist until 2002, when he was "retired" because the company was worried about his age and the fact that he took an antidepressant, Paxil, on the job.  The Veteran reported that he first received treatment for mental health issues when working as a machinist.  The Veteran also reported that he had some alcohol problems in service, he was in a car accident in-service, he had to go to court after the car accident, and he believes alcohol did not contribute to the accident.  

The VA examiner opined that the Veteran's responses to psychological testing were invalid due to sever over-endorsement of pathology, which could not be accounted for by confusion or misunderstanding.  The VA examiner noted that there was no reason to disagree with the diagnoses found in the treatment notes of anxiety or depression.  The VA examiner also agreed that the fact that the Veteran has been taking psychotropic medications for many years reflects treatment for mental health symptoms for many years.  However, the VA examiner pointed out that Dr. E.J.S.'s opinion is of limited probative value because he has no direct knowledge of the nature/severity of the Veteran's in-service TBI, and any connection between this TBI and his mental health symptoms is speculative.  

The VA examiner also opined that the Veteran's diagnosed anxiety and depressive disorder are less likely than not due to his service or secondary to the Veteran's service-connected cognitive disorder.  The VA examiner pointed out that depression or anxiety can be caused by a TBI and people without a TBI can develop depression and anxiety as well, including from genetic, social, or personal factors.  The VA examiner explained that an emotional disturbance caused by a TBI would have had onset early and contemporaneous with the TBI itself.  The VA examiner noted that the Veteran did not have onset of the clinical syndrome of anxiety or depression in the 1950s or 1960s.  The Veteran did complain of crying "jags" in the 1970s, but the VA examiner clarified that symptoms of depression or anxiety are not the same as clinical syndromes of anxiety and depression.  Further, the Veteran did not receive treatment until the 1990s for depression, which suggests the TBI did not cause these symptoms as they would have manifested earlier and more consistently.  

Moreover, the VA examiner explained that a difficulty coping with the neurocognitive impacts of the TBI was unlikely to lead to his depression or anxiety, as the reaction to changes in levels of functioning would have been contemporaneous with the in-service changes in functioning.  Further, the VA examiner pointed out that the statements submitted in support of the Veteran describe him as loving, service-minded, community minded and as a good father. These descriptions are not consistent with the restricted range of social interests or social issues that often accompany depression or anxiety.  

Finally, the VA examiner noted that Dr. E.J.S.'s opinion letter lists blackouts, memory difficulties, and cognitive dysfunction as manifestations of his anxiety and depression.  The VA examiner pointed out that these symptoms are not consistent with anxiety or depression, but do describe symptoms of the Veteran's already service-connected cognitive disorder.  Thus, the VA examiner gave little probative weight to Dr. E.J.S.'s assertions to the extent that they assert the Veteran's in-service TBI caused his anxiety or depression. 

Analysis

As set forth above, to establish service connection for a claimed disability on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the two.  See Shedden, 381 F.3d at 1167. 

There is no competent evidence that the Veteran experienced anxiety or depression in-service.  The STRs do support a finding that the Veteran experienced an in-service TBI that led to a neurocognitive disorder.  Yet the Veteran or his providers dated the start of his anxiety and depression symptoms many years after service in the June 2005 neuropsychology consultation, May 2011 treatment, the June 2014 VA examination, the February 2015 psychiatric evaluation and the July 2016 VA examination.  There is no objective evidence of a manifestation of either disability in the few STRs available.  The Veteran has mentioned that he had some sort of mental decompensation that led to his AWOL charge and subsequent discharge.  However, there is no competent evidence that this incident was a manifestation of either anxiety or depression.  Nevertheless, resolving doubt in the Veteran's favor, the Board assumes, without deciding, that there is sufficient evidence of an in-service injury or incident to satisfy the first Shedden element.

With respect to the Shedden element of a current disability, Dr. P.S. diagnosed the Veteran with unspecified anxiety disorder, with intermittent depressive features ("anxiety disorder").  Thus, the Veteran has a current disability for VA purposes. 

With respect to the required element of a nexus between the Veteran's current disability and his active service, the weight of the evidence of record is against a finding that the Veteran's anxiety disorder is related to his active service.

The Board finds most persuasive the opinion of Dr. P.S.  This VA examiner concluded that it was less likely than not that the Veteran's anxiety disorders is related to his service or secondary to his service-connected disabilities.  The VA examiner pointed out that the Veteran did not receive treatment for depression or anxiety until many years after his service.  This is consistent with the Veteran's statements during the June 2005 neuropsychology consultation that he was first treated for depression or anxiety between 1991 and 1993.  The VA examiner also noted that depression or anxiety stemming from a TBI would have manifested contemporaneously with that TBI, not decades after.  Likewise, if the depression or anxiety stemmed from coping with functional changes due to the TBI, symptoms would have manifested concurrently with symptoms of the TBI soon after the TBI.  Further, as the VA examiner pointed out, lay statements describing the Veteran are not consistent with symptoms of anxiety or depression.  The Board also notes that descriptions of the Veteran from the STRs and lay statements describing him are consistent with the symptoms of his service-connected cognitive disorder and not consistent with his symptoms currently diagnosed as anxiety disorder with intermittent depressive features.  

The Board finds the opinion of Dr. E.J.S. less persuasive.  Dr. E.J.S. is the Veteran's primary physician.  As there is no evidence he is a psychologist or psychiatrist, the Board places more weight on the opinion of the Dr. P.S., who is a psychologist.  Further, Dr. E.J.S.'s opinion lists symptoms of the Veteran's neurocognitive disorder as manifestations of depression and anxiety, despite the fact that, as Dr. P.S. noted, none "of these are typical aspects of either anxiety or depression, and basically describe cognitive sequelae of a presumed brain injury."  The VA examiner also pointed out that Dr. E.J.S. has limited knowledge of the nature or severity of the Veteran's TBI.  Finally, Dr. E.J.S.'s opinion is prefaced with the phrase "entirely possible," suggesting that the opinion is more speculative and less persuasive than the opinion of Dr. P.S.  

The multiple other VA examiners did not provide competent evidence linking the Veteran's psychiatric disability to his service.  Dr. M.O. did state in March 2011 that it is impossible to make a determination without speculation which of the Veteran's emotional and behavioral symptoms relate to the Veteran's TBI and which relate to comorbid mental disorders.  However, Dr. M.O. continued on to note that it is at least as likely as not that the Veteran's emotional and behavioral symptoms are part of a co-morbid disorder and not residual of an in-service TBI.  Dr. M.O. also submitted a statement in May 2005 that clarified that she is not a psychologist and does not provide psychiatric diagnoses.  Thus, there is still insufficient competent evidence to conclude that the Veteran's current anxiety disorder is related to his service.  

With respect to establishing service connection on a secondary basis, the weight of the evidence of record is against a finding that the Veteran's anxiety disorder is caused, or aggravated, by his service-connected cognitive disorder.  Again, the July 2016 VA examination is most persuasive as Dr. P.S. pointed out that a difficulty coping with the neurocognitive impacts of the TBI was unlikely to lead to his depression or anxiety, as the reaction to changes in levels of functioning would have been contemporaneous with the in-service changes in functioning.  Thus, manifestations of symptoms many years later are unlikely to be related to his in-service TBI.  

The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses and the Veteran has presented lay testimony as to the etiology of his psychiatric disability.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran is competent to report symptoms such as sadness or crying, the diagnosis of anxiety or depression requires that a person be qualified through education, training, or experience to offer a medical diagnosis.  Furthermore, the determination as to the etiology of anxiety or depression requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Likewise, the assertion that his service-connected cognitive disorder has caused or aggravated his anxiety disorder is not susceptible of lay opinion. 

The Board notes that the Veteran reported episodes of crying in the 1970s to Dr. P.S. and does not doubt the credibility of these statements.  However, the Veteran is not competent to diagnose these episodes as evidence of a psychiatric disorder and the Veteran did not report treatment for depression or anxiety until the 1990s.  Further, the Board finds Dr. P.S.'s opinion that crying spells are not the same as the clinical syndromes of anxiety or depression persuasive.  Finally, the Board notes that even crying spells in the 1970s would have come more than ten years after the Veteran's TBI and his separation from service.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions.  While competent to easily observable symptoms, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's anxiety, with intermittent depression, is not a simple medical condition he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional.  

The Board therefore finds that the expert opinion of Dr. P.S. greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's psychiatric disability.  The Board acknowledges the Veteran's contentions.  However, as discussed, the etiology of the Veteran's psychological disabilities is a complex medical matter beyond the knowledge of a layperson.  Jandreau, 492 F.3d at 1377.  Whether the Veteran's psychiatric disability was caused by service or service connected disabilities requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  Thus, while the Board has considered the Veteran's lay assertions, the Board ultimately places far more probative weight on Dr. P.S.'s opinion.  Given that the most probative evidence is against a finding of a relationship between the current anxiety, with intermittent depression, and service, the Board finds that service connection is not warranted.

In sum, the weight of the evidence shows that the Veteran's anxiety disorder is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for the unspecified anxiety disorder with intermittent depression, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a psychiatric disability, to include depression, unspecified, and anxiety (claimed as a psychological condition) due to head injury is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


